CONSULTING AGREEMENT AND APPOINTMENT TO BOARD OF DIRECTORS

 

 

THIS CONSULTING AGREEMENT (“Agreement”) entered into effective May 11, 2017,
between Rocky Mountain High Brands, Inc. (hereinafter “RMHB” or “Company”) and
Kevin Harrington (hereinafter the "Consultant").

 

1.Term of Agreement.

 

(a)Term. The term of this Agreement is for 2 years, commencing on May 11, 2017.

 

2.Duties and Appointment.

 

(a)General Duties. The Consultant shall consult with and render advice to RMHB
as a marketing and communications consultant. Consultant is also appointed,
effective immediately, as a Board Member of the RMHB Board of Directors.

 

(b)Devotion of Time. The Consultant shall devote such business time, attention
and energies to the fulfillment of his duties as a marketing and communications
consultant and as a Board Member as Consultant deems necessary.

 

3.Compensation.

 

(a)Beginning May 11, 2017, on the 11th day of each month thereafter, Consultant
shall receive $8,000.00 for consulting duties. Compensation for duties as a
Board Member shall $16,000.00 on an annual basis.

 

(b)Consultant acknowledges that he is an independent Consultant and is not an
employee of RMHB. The Parties hereto understand and acknowledge that this
relationship may change in the future but such change shall be documented in a
separate document.

 

(c)Consultant shall be reimbursed for reasonable expenses incurred in his
performance under this Agreement.

 

(d)In addition to the above monetary compensation, Consultant shall be issued
shares of common stock of RMHB in accordance to the following schedule:

i)7,000,000 vested options at strike price of $0.045/share to be issued
immediately.

ii)2,000,000 vested options at a strike price of $0.045/share to be issued on or
before November 11, 2017.

iii)Additional vested options will be awarded as the Company deems appropriate.

 

4.Nondisclosure of Confidential Information.

 

(a)The Consultant acknowledges that during his association with the Company he
will learn and will have access to confidential information regarding RMHB and
its affiliates, including without limitation (i) confidential or secret plans,
programs, documents, agreements or other material relating to the business,
services or activities of RMHB and its affiliates and (ii) trade secrets, market
reports, customer investigations, customer lists and other similar information
that is proprietary information of RMHB or its affiliates (collectively referred
to as "Confidential Information"). The Consultant acknowledges that such
Confidential Information as is acquired and used by the Company or its
affiliates is a special, valuable and unique asset.

 

  

 

 

(b)All records, files, materials and Confidential Information obtained by the
Consultant in the course of his association with the Company are confidential
and proprietary and shall remain the exclusive property of the Company or its
affiliates, as the case may be. The Consultant will not, except in connection
with and as required by his performance of his duties under this Agreement, for
any reason use for his own benefit or the benefit of any person or entity with
which he may be associated or disclose any such Confidential Information to any
person, firm, corporation, association or other entity for any reason or purpose
whatsoever without the prior written consent of the Company’s Board unless such
Confidential Information previously shall have become public knowledge through
no action by or omission of the Consultant.

 

5.Consultant’s Representations. Consultant represents that he is not a party to
any agreements or contracts, or employment agreements, or anything of similar
nature, whether written or otherwise, including but not limited to
non-competition agreements or non-disclosure agreements, with any person,
company or entity of any nature whatsoever, which relate to or which in any way
or manner prevents him from performing the duties contemplated by this
Agreement. Consultant further warrants that by entering into this Agreement he
will not be breaching any fiduciary duty, usurping any corporate opportunity or
other opportunity of any nature, which is owed to any entity or person.

 



6.Assignability. The Consultant's obligations hereunder may not be assigned or
alienated and any attempt to do so by the Consultant will be void.

 



7.Notices and Addresses. All notices, offers, acceptance and any other acts
under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by electronic mail,
by Federal Express or similar receipted delivery, by facsimile delivery or, if
mailed, postage prepaid, by certified mail, return receipt requested, as
follows:

 

To the Company: Rocky Mountain High Brands, Inc.

9101 LBJ Freeway,

Suite 200

Dallas, TX 75243

 

To the Consultant: Kevin Harrington

_________________

_________________

 

Or to such other address as either of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender's
facsimile machine or delivery by electronic mail (eMail) shall be conclusive
evidence of successful facsimile delivery. Time shall be counted to, or from, as
the case may be, the delivery in person or by mailing.

 

8.    Use of Consultant’s Name for Public Dissemination. Consultant agrees that
RMHB may use his name, background and experience in all Company related press
releases, SEC filings and other forms of public dissemination for the benefit of
the Company. Consultant shall have the opportunity to review and modify if
necessary all of such releases prior to publication

 

 2 

 



9.Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

 



10.Governing Law. This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, and the obligations provided therein or performance
shall be governed or interpreted according to the internal laws of the State of
Texas without regard to choice of law considerations, and sole and exclusive
venue and jurisdiction shall be in the Courts of Dallas County, Texas.

 

11..Entire Agreement. This Agreement constitutes the entire Agreement between
the parties and supersedes all prior oral and written agreements between the
parties hereto with respect to the subject matter hereof. Neither this Agreement
nor any provision hereof may be changed, waived, discharged or terminated
orally, except by a statement in writing signed by the party or parties against
whom enforcement or the change, waiver discharge or termination is sought.

 

IN WITNESS WHEREOF, RMHB and Consultant have executed this Agreement as of the
date and year first above written.

 

 

Rocky Mountain High Brands, Inc.

 



By: /s/ Jerry Grisaffi

Jerry Grisaffi

Chairman of the Board

 

 

 

/s/ Kevin Harrington

Kevin Harrington

 

 3 

 



